Exhibit 10.5

 

WARRANT PURCHASE AGREEMENT

 

This WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of July 31, 2015
by and among Boulevard Acquisition Corp., a Delaware corporation (the
“Company”), Rohm & Haas Company, a Delaware corporation (“ROH”), Boulevard
Acquisition Sponsor, LLC, a Delaware limited liability company (the “Sponsor”),
and The Dow Chemical Company, a Delaware corporation (“TDCC”).  Capitalized
terms used, but not otherwise defined, herein shall have the meanings set forth
in the Purchase Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, the Company and TDCC have entered into that certain Stock Purchase
Agreement, dated as of April 30, 2015 (as amended, modified, supplemented or
waived from time to time, the “Purchase Agreement”);

 

WHEREAS, on the date hereof, the Company, ROH and TDCC are entering into certain
ancillary agreements in connection with the consummation of the transactions
contemplated by the Purchase Agreement;

 

WHEREAS, the Company and Continental Stock Transfer & Trust Company, as warrant
agent, have entered into to that certain Warrant Agreement, dated as of
February 12, 2014 (the “Warrant Agreement”), governing (i) 11,025,000 warrants,
each warrant exercisable to purchase one share of the common stock of the
Company, par value $0.0001 per share (the “Common Stock”), issued in connection
with the Company’s initial public offering (the “Public Warrants”), and
(ii) 6,160,000 warrants, each warrant exercisable to purchase one share of the
Common Stock, purchased by the Sponsor pursuant to that certain Sponsor Warrants
Purchase Agreement, dated as of November 19, 2013, as amended and restated, by
and between Company and the Sponsor (the “Private Placement Warrants” and,
together with the Public Warrants, the “Warrants”); and

 

WHEREAS, the Company’s execution and delivery of this Agreement is a condition
to TDCC’s obligations under the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
parties hereto agree as follows:

 

AGREEMENT

 

1.                                      Purchase of Warrants by the Company. 
Commencing upon the date hereof and until 5:00 p.m. Eastern Standard Time on the
date that is nine (9) months from the Closing Date (the “Purchase Deadline”),
the Company will purchase, in the aggregate and at such times in its sole
discretion, ten million dollars ($10,000,000) in Public Warrants in the open
market at a purchase price per whole Public Warrant of no more than $1.25 per
whole Public Warrant; provided that in the event that the Company shall not have
purchased Public Warrants in such aggregate dollar amount immediately prior to
the Purchase Deadline, the Sponsor may, at its option, sell to the Company
Private Placement Warrants at $1.00 per Private Placement Warrant to satisfy
such obligation (any such purchased Warrants, the “Purchased Warrants”);
provided

 

--------------------------------------------------------------------------------


 

further that in no event shall the Company be obligated to purchase more than
10,000,000 Warrants in total.  The Purchased Warrants shall be cancelled and
terminated by the Company.

 

2.                                      Issuance of Warrants to ROH.  The
Company shall issue warrants to purchase shares of the Common Stock to ROH
representing sixty-six and two-thirds percent (66 2/3%) of the Purchased
Warrants (rounded up to the next whole Warrant), at no cost to ROH and on terms
and conditions that are identical to the Public Warrants (the “TDCC Warrants”),
no later than the Purchase Deadline.

 

3.                                      Make-Up Warrants. In the event that the
Company has not issued to ROH an aggregate of 6,000,000 TDCC Warrants on or
prior to the Purchase Deadline, (a) the Sponsor will transfer to the Company, at
no cost to the Company, the number of Warrants equal to one-half (1/2) of the
difference between (i) 6,000,000 and (ii) the number of TDCC Warrants issued by
the Company to ROH on or prior to the Purchase Deadline (the difference between
clause (i) and clause (ii) being, the “Make-Up Warrant Amount”) and such
transferred Warrants shall be cancelled and terminated by the Company and
(b) the Company will issue such number of TDCC Warrants equal to the Make-Up
Warrant Amount.  From the date hereof until the Purchase Deadline, none of
Sponsor and its Affiliates will purchase or otherwise acquire (including through
any hedging transaction) any Public Warrants or any rights therein.

 

4.                                      Miscellaneous.

 

(a)                                 Entire Agreement.  Subject to the applicable
provisions of the Purchase Agreement, this Agreement sets forth the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby and thereby and supersedes and replaces any and all prior
agreements, arrangements and understandings, written or oral, between the
parties relating to the subject matter hereof.

 

(b)                                 Further Assurances.  On and after the
execution of this Agreement, each party hereto shall execute and deliver to any
other party such documents, agreements and other instruments as may be
reasonably requested by such other party and are required to effectuate the
transactions contemplated by this Agreement.

 

(c)                                  Amendments and Waivers.  This Agreement may
be amended, modified or supplemented only by an instrument in writing signed by
the parties hereto.  The failure of a party hereto at any time or times to
require performance of any provision hereof or claim damages with respect
thereto shall in no manner affect its right at a later time to enforce the
same.  No waiver by a party of any condition or of any breach of any term or
covenant contained in this Agreement shall be effective unless it is in a
writing signed by such Party.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Assignment; No Third Party Beneficiaries. 
This Agreement is solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

(e)                                  Severability.  If any provision of this
Agreement shall be held invalid, illegal or unenforceable, the validity,
legality or enforceability of the other provisions hereof shall not be affected
thereby, and there shall be deemed substituted for the provision at issue a
valid, legal and enforceable provision as similar as possible to the provision
at issue.

 

(f)                                   Counterparts.  This Agreement may be
executed in any number of counterparts (including by .pdf file exchanged via
email or other electronic transmission), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

(g)                                  Other Definitional Provisions and
Interpretation.  The headings preceding the text of Articles and Sections
included in this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement.  The
use of the masculine, feminine or neuter gender or the singular or plural form
of words herein shall not limit any provision of this Agreement.  The meaning
assigned to each term defined herein shall be equally applicable to both the
singular and the plural forms of such term.  The use of “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.  The use of “or” is not intended to be
exclusive unless expressly indicated otherwise.  Reference to any Person
includes such Person’s successors and assigns to the extent such successors and
assigns are permitted by the terms of any applicable agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity or
individually.  Reference to any agreement (including this Agreement), document
or instrument shall mean such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof.  Underscored references to Articles,
Sections or clauses shall refer to those portions of this Agreement.  The use of
the terms “hereunder,” “hereof,” “hereto” and words of similar import shall
refer to this Agreement as a whole and not to any particular Article, Section,
paragraph or clause of this Agreement.

 

(h)                                 Governing Law.  This Agreement shall be
governed exclusively by and construed and enforced exclusively in accordance
with the internal Laws of the State of Delaware without giving effect to the
principles of conflicts of law thereof.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Notices.  Any notice, request,
instruction or other document to be given hereunder by a party hereto shall be
in writing and shall be deemed to have been given, (a) when received if given in
person or by courier or a courier service or (b) on the date of transmission if
sent by facsimile transmission (receipt confirmed) on a Business Day during or
before the normal business hours of the intended recipient, and if not so sent
on such a day and at such a time, on the following Business Day:

 

If to the Company, addressed as follows:

 

Boulevard Acquisition Corp.
399 Park Avenue, 6th Floor
New York, NY 10022
Attention:                                         Stephen S. Trevor
Facsimile:                                         (212) 878-3545

 

with a copy to:

 

Greenberg Traurig LLP
200 Park Avenue
New York, NY 10166
Attention:                                         Alan I. Annex
Facsimile:                                         (212) 805-9323

 

If to the Sponsor, addressed as follows:

 

Boulevard Acquisition Sponsor, LLC
399 Park Avenue, 6th Floor
New York, NY 10022
Attention:                                         Steven S. Trevor
Facsimile:                                         (212) 878-3545

 

with a copy to:

 

Greenberg Traurig LLP
200 Park Avenue
New York, NY 10166
Attention:                                         Alan I. Annex
Facsimile:                                         (212) 805-9323

 

4

--------------------------------------------------------------------------------


 

If to TDCC, addressed as follows:

 

The Dow Chemical Company
2030 Dow Center
Midland, MI 48674
Attention:                                         Corporate Director, M&A
Facsimile:                                         (989) 636-8907

 

with copies to:

 

The Dow Chemical Company
2030 Dow Center
Midland, MI 48674
Attention:                                         Executive Vice President and
General Counsel
Facsimile:                                         (989) 638-9397

 

and

 

Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention:                                         Marc F. Sperber
Facsimile:                                         (312) 706-8208

 

5

--------------------------------------------------------------------------------


 

If to ROH, addressed as follows:

 

Rohm and Haas Company

100 Independence Mall West

Philadelphia, PA 19106-2399

Attn:  Chief Legal Officer

Facsimile: (215) 592-3227

 

with copies to:

 

The Dow Chemical Company
2030 Dow Center
Midland, MI 48674
Attention:                                         Executive Vice President and
General Counsel
Facsimile:                                         (989) 638-9397

 

and

 

Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention:                                         Marc F. Sperber
Facsimile:                                         (312) 706-8208

 

*      *      *      *      *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Purchase Agreement as
of the date first written above.

 

 

BOULEVARD ACQUISITION CORP.

 

 

 

 

By:

/s/ Stephen S. Trevor

 

 

Name: Stephen S. Trevor

 

 

Title: President, Chief Executive Officer and Secretary

 

 

 

 

 

 

 

BOULEVARD ACQUISITION SPONSOR, LLC

 

 

 

 

By:

/s/ Sonia Gardner

 

 

Name: Sonia Gardner

 

 

Title: Managing Member

 

 

 

 

 

 

 

THE DOW CHEMICAL COMPANY

 

 

 

 

By:

/s/ Mark Gibson

 

 

Name: Mark Gibson

 

 

Title: Authorized Representative

 

 

 

 

 

 

 

ROHM & HAAS COMPANY

 

 

 

 

By:

/s/ Mark Gibson

 

 

Name: Mark Gibson

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature page to Warrant Purchase Agreement]

 

--------------------------------------------------------------------------------